DETAILED ACTION
Status of Application
The amendments and response filed 03 August 2022 are acknowledged and have been considered in their entireties.  Claims 1-4, 9, 11, 13, 15, 18-25 and 28-31 remain pending; Claims 22-25 and 28-31 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected subject matter, there being no allowable generic or linking claim.  Thus, claims 1-4, 9, 11, 13, 15 and 18-21 remain subject to examination on the merits.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03 August 2022 has been considered by the examiner.  See initialed and signed PTO/SB/08. 

Withdrawal of Previous Objections/Rejections
The objection to the specification for having several embedded hyperlinks is withdrawn in view of the amendments to remove them.
The objection to claim 20 for not spelling out an acronym in full is withdrawn in view of the amendment to the claim.

Maintained Rejection
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-2, 9, 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. (J. Argic. Food. Chem., 2003 – cited on IDS 09/02/20) as evidenced by AddGene pHK300PLK (Cited herein) in view of Hu et al. (App. Env. Micro, 2013 – cited on IDS 09/02/20).
Yang et al. teach expressing Cry toxin proteins using a pHY300PLK as a starting plasmid to create pHY1Ac35 vector with a sigma-A dependent amyE promoter (Figure 1) to express said Cry proteins in a Bacillus thuringiensis negative strain because B. thuringiensis strains otherwise are toxic causing food-poisoning like illness which can get into the food chain causing said illness (Introduction and p. 103, 1st Col, middle paragraph).  The newly constructed vector produced significant amounts of the desired Cry toxin protein (Figure 3).  
It is noted, pHY300PLK plasmid is the exact same plasmid utilized in the instant specification and therefore it inherently possesses instant SEQ ID NO: 9 (Regarding claims 1, 2); this is evidenced by instant paragraph 0065, 0068 of the specification (PG-Pub) and the description from AddGene for pHY300PLK, both stating that the replication protein is from pAMα1 and noting nothing has been inserted or added to the plasmid in the instant specification regarding replication proteins.  
It is stated by Yang et al.: “
Finally, we have to point out that, although introduction of a crystal toxin producing vector in a non-enterotoxigenic B. thuringiensis strain is a rather obvious process and the B. thuringiensis transformant reported here may not be the most ideal one for bioinsecticide production, this paper showed an example of how to obtain a food safety B. thuringiensis strain that may be used for bioinsecticide production. It should be remembered that in addition to the approaches described here for plasmid construction and gene cloning, other cry genes, for example, cry1Ab, other crystal toxin producing vectors, or other hosts may be used for the production of non-enterotoxigenic and non-cytotoxic bioinsecticides.

Yang et al., however, do not teach what the other non-enterotoxigenic and non-cytotoxic bioinsecticides hosts are that can be used with their vector system to produce said Cry toxin proteins, such as hosts like B subtilis, B. megaterium or B. brevis.
Hu et al. teach expressing Cry5B from Bacillus thuringiensis in B. subtilis (PY79) because B. subtilis is regularly utilized in the food industry for expression of proteins of interest because it is not toxic and can be ingested by humans/vertebrates – See Abstract and 1st paragraph of Discussion.  Also regarding claims 19 and 20. 
	Therefore it would have been obvious to one skilled in the art prior to the effective filing date of the claimed invention to utilize the host cell B. subtilis as taught by Hu et al. with the expression vector of Yang et al. in order to express Cry toxin proteins such as Cry1 or Cry5B toxin proteins in B. subtilis because (a) Yang et al. specifically suggest using other host cells can be utilized and (b) Hu et al. definitively demonstrate that B. subtilis is a host cell that can successfully produce B. thuringiensis Cry toxin proteins.  One skilled in the art would be motivated to utilize B. subtilis rather than a B. thuringiensis strain because said species has long been established as being safe for human consumption and has demonstrated its usefulness as host cell in the food industry, thus, one skilled in the art would recognize that such a host would be useful should said transformed cell intentionally or accidentally be ingested.  One skilled in the art would have a reasonable expectation of success in utilizing B. subtilis rather than B. thuringiensis negative strains as in Yang et al. to produce Cry toxin proteins such as Cry1 and Cry5B toxin proteins because Yang et al. teach the exact vector, how to construct it and the methods of transformation.  In addition, Hu et al. teach the proof-in-concept that B. subtilis can be utilized as a host cell for B. thuringiensis Cry toxin protein production.  
	As such, the references when combined render the instant claims are prima facie obvious.

Applicant’s Response and Examiner’s Rebuttal:
	Applicant’s traverse the rejection of record of claims 1-2, 9, 19-20 ed under 35 U.S.C. 103 as being unpatentable over Yang et al. (J. Argic. Food. Chem., 2003 – cited on IDS 09/02/20) as evidenced by AddGene pHK300PLK (Cited previously) in view of Hu et al. (App. Env. Micro, 2013 – cited on IDS 09/02/20).
	Applicant’s make several points regarding the traversal of the rejection. 
	First, it is asserted the expression systems of Yang and Hu are very different.  The former being a high-copy number plasmid derived from pHY300PLK (which is acknowledged as being the exact same plasmid utilized in the instant specification) that replicates by rolling circler method.  The later uses a low-copy number theta-replicating plasmid.  This is noted to be a key difference, because the specification stipulates that high-copy number plasmids are usually utilized for expression of extracellular proteins.  However, intracellularly expressing toxin proteins like Cyr proteins has led to difficulties in the past.
	Second, it is asserted Yang’s studies were done solely with B. thuringiensis and there is motivation or guidance or suggestion to utilize any other strains such as B. subtilis, B. megaterium or B. brevis.
	Third, there is no motivation to express a Cry protein in B. subtilis because Yang et al. using a high-copy plasmid like pHY300PLK resulted in levels of 67 µg/ml when expressed in B. thuringiensis whereas Hu et al. using a low-copy number plasmid resulted in only 10 µg/ml so there would be no motivation or expectation that one could increase expression levels in B. subtilis using the high-copy number plasmid.
	The Examiner has considered the first three points but does not find them convincing for the following reasons.  With regard to the first point, the fact that Yang et al. is able to utilize a high-copy number plasmid to express Cry protein toxins in a non-enterotoxidenic and non-cytotoxic strains is evidence in itself that said plasmid would likely/reasonably be suitable to express Cry proteins in other non-cytotoxic strains.  The motivation comes from both Yang et al. stating “It should be remembered that in addition to the approaches described here for plasmid construction and gene cloning, other cry genes, for example, cry1Ab, other crystal toxin producing vectors, or other hosts may be used for the production of non-enterotoxigenic and non-cytotoxic bioinsecticides.”  So there is indeed motivation to utilize other hosts for production.  Additional motivation comes from Applicant’s third point.  Yang et al. with a high-copy number produced 7.5 fold more Cry toxin protein than did Hu et al. using a low-copy number plasmid.  Even more additional motivation and expectation of success in doing so, for one skilled in the art to utilize the pHY300PLK in a strain such as B. subtilis comes from the fact that both Yang et al. and Hu et al. are producing toxins that may be utilized in the food industry and thus expression of proteins of interest such as Cry toxins, while not harmful to animals/foods (just pests) is desired because said species is not toxic and can thus ingested by humans/vertebrates – See Abstract and 1st paragraph of Discussion.  Finally, addition motivation comes from knowledge in the art as evidenced by the directions of use for AddGene pHK300PLY, which stipulates said vector is specifically to be utilized for the species B. subtilis or E. coli (“This shuttle vector for E. coli and B. subtilis contains RNA…….” - See Notes).  Thus, it would be obvious to one skilled in the art to utilize a vector specifically designed for a specific species with which would lead to more than a reasonable expectation of success.
	With this in mind, Applicant’s Fourth point (pp. 16-17) is there would be no motivation to express Cry proteins in B. subtilis with an expression plasmid incorporating a gene encoding the Cry proteins operably linked to a regulatory region other than endogenous promoters.  
However, the Examiner points out that Yang et al. teach the promoter amyE is sigma43 dependent, e.g. a sigma-A dependent promoter (sigma43 and sigmaA being synonyms).  As such, one skilled in the art would have every expectation of success in utilizing a sigmaA-dependent promoter (See p. 104, 1st col., 2nd paragraph of Yang et al. and also further evidence that sigma-43 is sigma-A, not sigma-E provided by NCBI B. subtilis sigA gene information, retrieved from www.ncbi.nlm.nih.gov/gene/937897).   
The fifth point is that it is surprising and unexpected over the combination because of the increased intracellular production of the cry toxin.  However, given the combined references teach utilizing an expression vector under the control a sigma-dependent promoter, wherein said protein is expressed in a expression plasmid specifically designed and intended for expression in the host cell B. subtilis would not then be all that unexpected to see significantly increased yields given said proteins are expressed in the optimal host cell.  This would also counter Applicant’s arguments in the sixth point wherein they point to Ochoa-Zarzosa et al. and that something other than plasmid copy number potentially limited the synthesis of the crystal proteins.  However, the plasmid utilized in the combined references is not detailed or characterized by Ochoa-Zarzosa et al., nor does it state anything about expression of toxin proteins in B. subtilis, just B. thuringiensis.  However, the expression plasmid as utilized by Yang et al. is not designed for B. thuringiensis but rather B. subtilis and Hu et al. point to many reasons why B. subtilis is a better host cell than B. thuringiensis.
As such, the references when combined do render the instant claims as prima facie obvious.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. as evidenced by AddGene plasmid map pHK300PLK and in view of Hu et al. as applied to claims 1-2, 9 and 19-20 above, and further in view of Takimura et al. (US 8389685 – cited herein).
The teachings of Yang et al. as evidenced by AddGene plasmid map pHK300PLK and in view of Hu et al. are recited above and incorporated into the instant rejection in their entirety.  
	Neither alone or in combination teach wherein said regulatory region comprising a sigma-A dependent promoter is a regulatory region of a cellulase gene of Bacillus sp. KSM-237 strain. 
Takimura et al. teach a plasmid vector for expression of proteins of interest in significant quantities in B. subtilis, wherein said vector has replication protein having 98% sequence identity to instant SEQ ID NO: 9 (See SCORE, 20210816_075903_us-16-961-331-9.rai, Result #1) and a sigma-A dependent cellulase S237 promoter/regulatory region from Bacillus sp. KSM-237 (See Col. 3, lines 30-44; and lines 4-15, wherein SEQ ID NO: 13/14 are KSM-237 regulator region including promoter – see the headings in the sequence listing too).  It is taught that by introducing mutations in the regularly utilized replication protein of pAMα1 (e.g. SEQ ID NO: 9), that this increases the extracellular secretion and thus overall yield of a protein of interest (See Col. 3, lines 30-44).
Therefore it would have been obvious to one skilled in the art prior to the effective filing date of the claimed invention to make substitutions in the origin of replication protein of SEQ ID NO: 9 as taught by Takimura et al. and insert these into the plasmid as taught by Yang et al. as evidenced by AddGene, in order to produce significantly more amounts of the protein of interest in B. subtilis (as taught by the combination of Yang and Hu) because Takimura et al. teach making said substitutions in SEQ ID NO: 9 does just that.  In addition, it would also be obvious to substitute one known sigma-A dependent promoter for another, e.g. amyE for cellulase S237 promoter region given they are essentially equivalent promoters having the same sigma-A dependency.  
One skilled in the art would be motivated to include the additional substitutions in the replication plasmid in order to increase the production of the protein of interest, which would be highly desirable for skilled person making recombinant proteins of interest.  With regard to substituting one known equivalent for another, e.g. sigma-A dependent promoter region of S237 for sigma-A dependent amyE promoter, an express suggestion to substitute one equivalent for another is not needed (see MPEP 2144.06); and "The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results." See KSR v. Teleflex, 550 U.S., 127 S. Ct. 1727 (2007). 
With regard to the expectation of success, there would be a reasonable expectation given the teachings of Takimura et al. who teach modifying the replication of origin protein of instant SEQ ID NO: 9 and utilizing a sigma-A dependent S237 promoter does in fact increase the extracellular section and yield of proteins of interest when expressed in Bacillus sp. host organisms (See Examples). 

Applicant’s Response and Examiner’s Rebuttal:
Applicant’s traverse the rejection of claim 3 under 35 U.S.C. 103 as being unpatentable over Yang et al. as evidenced by AddGene plasmid map pHK300PLK and in view of Hu et al. as applied to claims 1-2, 9 and 19-20 above, and further in view of Takimura et al. (US 8389685).
It is asserted that because Takimura et al. does not teach the expression of any Cry genes coupled with not curing the deficiencies noted above regarding Yang/Addgene and Hu, that the combined references do not meet the limitations of the claim(s). 
	The Examiner has considered these arguments but does not find them convincing.  One skilled in the art would be motivated to make additional substitutions in the replication plasmid in order to increase the production of the protein of interest, which would be highly desirable for skilled person making recombinant proteins of interest.  With regard to substituting one known equivalent for another, e.g. sigma-A dependent promoter region of S237 for sigma-A dependent amyE promoter, an express suggestion to substitute one equivalent for another is not needed (see MPEP 2144.06).
	As such, the references when combined render the instant claims as prima facie obvious.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. as evidenced by AddGene plasmid map pHK300PLK and in view of Hu et al. as applied to claims 1-2, 9 and 19-20 above, and further in view of Akira & Iwao (JPH04278092, 1992 – cited herein and including machine translation).
The teachings of Yang et al. as evidenced by AddGene plasmid map pHK300PLK and in view of Hu et al. are recited above and incorporated into the instant rejection in their entirety.  
Neither alone or in combination teach wherein said promoter is a sigma-H dependent promoter such as spoVG.
Akira & Iwao teach methods of producing B. thuringiensis Cry toxin proteins in B. subtilis cells by utilizing the sigma-H promoter spoVG in a plasmid to produce said Cry toxin proteins in a protease deficient B. subtilis strain (See Claims and 0018-0049, especially at 0024 and 0039).
Therefore it would have been obvious to one skilled in the art prior to the effective filing date of the claimed invention utilize alternate promoters such as spoVG that are known to work for expression of B. thuringiensis Cry toxin proteins in B. subtilis (as taught by Akira and Iwao) because substituting one known promoter for another known promoter, already known to work for the exact same purpose, would be obvious because it would give predictable results (e.g. expression of Bt Cry toxin protein in Bs -  "The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results." See KSR v. Teleflex, 550 U.S., 127 S. Ct. 1727 (2007)).  This would lead to a reasonable expectation of success as well, given Akira and Iwao have established the success in producing B. thuringiensis Cry toxin proteins in B. subtilis utilizing the spoVG promoter for expression of said Cry toxin protein. 

Applicant’s Response and Examiner’s Rebuttal:
Applicant’s traverse the rejection of claim 4 under 35 U.S.C. 103 as being unpatentable over Yang et al. as evidenced by AddGene plasmid map pHK300PLK and in view of Hu et al. as applied to claims 1-2, 9 and 19-20 above, and further in view of Akira & Iwao (JPH04278092).
It is asserted that because Akira et al. teach integrating the vector into Bacillus subtilis genome for expression of Cry proteins.  In addition, they do not cure the deficiencies noted above regarding Yang/Addgene and Hu, and so the combined references do not meet the limitations of the claim(s).  
	The Examiner has considered these arguments but does not find them convincing.  One skilled would expect that a promoter that has been successfully utilized to express Cry proteins in B. subtilis would equivalently work in the expression plasmid of Yang (e.g. a pHK300PLY expression plasmid made for expression of proteins in B. subtilis).  Thus, substituting one known promoter for another equivalent promoter, does not need an express suggestion to substitute one equivalent for another (see MPEP 2144.06).  With regard to not curing the deficiencies of Yang/Addgene and Hu, these are addressed above.
	As such, the references when combined render the instant claims as prima facie obvious.


Claims 11 is rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. as evidenced by AddGene plasmid map pHK300PLK and in view of Hu et al. as and Morimoto et al. (JP2011-60686 – cited herein) as applied to claims 1-2, 9 and 19-20 above, and further in view of Morimoto et al. (JP2011-160686 – cited herein).
The teachings of Yang et al. as evidenced by AddGene plasmid map pHK300PLK and in view of Hu et al. and Morimoto et al. are recited above and incorporated into the instant rejection in their entirety.  
	Morimoto et al. teaching modifying B. subtilis strain 168 to produce MGB874, wherein said strain has been manipulated so as to produce increased amounts of a protein of interest.  Said strain is has one or more of the following regions of the genome deleted: prophage6 (yoaV-yobO) region, prophage1 (ybbU-ybdE) region, prophage4 (yjcM- yjdJ) region, PBSX (ykdA-xlyA) region, prophage5 (ynxB-dut) region, prophage3 (ydiM-ydjC) region, spb (yodU-ypqP) region, pks (pksA-ymaC) region, skin (spoIVCB-spoIIIC) Region, pps (ppsE-ppsA) region, prophage2 (ydcL-ydeJ) region, ydcL-ydeK-ydhU region, yisB-yitD region, yunA-yurT region, cgeE-ypmQ region, yeeK-yesX region, pdp-rocR region, The ycxB-sipU region, SKIN-Pro7 (spoIVCB-yraK) region, sbo-ywhH region, yybP-yyaJ region and yncM-fosB region are deleted. See Tables 2 and 3 and Example 1.
	This results in increased protein production of the protein of interest.  
Therefore it would have been obvious to one skilled in the art prior to the effective filing date of the claimed invention to further manipulate the B. subtilis host cell as taught in the combination of Yang et al. and Hu et al. to further modify and utilize B. subtilis MGB874 as a recombinant starting host cell because starting host cell will necessarily increase the production of the protein of interest through the deletion of the noted regions from the genome of said B. subtilis.  One skilled in the art would be motivated to increase the production/amount of a protein of interest in a recombinant B. subtilis host cell given that is the overall objective in each of the references.  One skilled in the art would have a reasonable expectation of success in deleting these regions from the genome of B. subtilis and still obtain a viable host cell that produces more protein of interest given the detailed analysis of Morimoto et al. upon doing so.  



Applicant’s Response and Examiner’s Rebuttal:
The rejection of Claim 11 under 35 U.S.C. 103 as being unpatentable over Yang et al. as evidenced by AddGene plasmid map pHK300PLK and in view of Hu et al. as and Morimoto et al. (JP2011-60686 – cited herein) as applied to claims 1-2, 9 and 19-20 above, and further in view of Morimoto et al. (JP2011-160686 – cited herein) is traversed.
Applicant’s note correctly the previous Office action had an error in the Morimoto citation (it was missing the “1” after the hyphen).  The Examiner confirmed to the attorney the correct JP patent number as noted herein on 25 May 2022 and by Applicant’s in the response on p. 21.
It is asserted that because Morimoto does not teach the expression of any Cry genes coupled with not curing the deficiencies noted above regarding Yang/Addgene and Hu, that the combined references do not meet the limitations of the claim(s). 
The Examiner has considered these arguments but does not find them convincing.  One skilled in the art would be motivated to make additional modifications to the B. subtilis host cell according to Morimoto, resulting in B. substilus strain MGB874 because they teach in modifying the host genome this significantly increases the production of any protein of interest.  This is motivation in and of itself.  With regard to not curing the deficiencies of Yang/Addgene and Hu, these are addressed above.

Claims 18 is rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. as evidenced by AddGene plasmid map pHK300PLK and in view of Hu et al. as and Morimoto et al. (JP2011-160686 – cited herein) as applied to claims 1-2, 9, 11 and 19-20 above, and further in view of Masuda et al. (JP2017-079639 – cited on IDS 09/02/20).
The teachings of Yang et al. as evidenced by AddGene plasmid map pHK300PLK and in view of Hu et al. and Morimoto et al. are recited above and incorporated into the instant rejection in their entirety.  
Neither alone or in combination teach wherein the B. subtilis strain further is modified to constitutively express araB gene and which deletes or inactivates a kinA gene (claim 18).
Masuda et al. teach mutant B. subtilis strains which have one or more of the following regions deleted or inactivated in its genome: prophage 6 region, prophage 1 region, prophage 4 region, PBSX region, prophage 5 region, prophage 3 region, spb region, pks region, skin region, pps region, profile2 region, ydcL-ydeK-ydhU region, ysB-yitD region, yunA-yurT region cgeE-ypmQ region, yeeK-yesX region, pdp-rocR region, ycxB-sipU region, profile7 region (yrkM-yraK or yrkS-yraK), sbo-ywhH region, yybP-yyaJ region and yncM-fosB region Having one or more selected regions of the deleted genome (e.g. the same as Morimoto et al.);
and also further constructed so that the abrB gene or a gene corresponding thereto is constitutively expressed and the kinA gene is deleted or inactivated (See Claim 1).  The reason for deleting modifying these sections, as well as constitutively expressing abrB and inactivating or deleting the kinA genes (paragraphs 0005-0006), is that this has been found to increase the production of a protein or product of interest in the modified B. subtilis host cell (See paragraph 0010).     
Therefore it would have been obvious to one skilled in the art prior to the effective filing date of the claimed invention to further manipulate the B. subtilis host cell as taught in the combination of Yang et al. and Hu et al. and Morimoto et al. and to further modify said B. subtilis constitutively express araB and inactivate or delete kinA as taught by Masuda et al. in an effort to even further increase Cry toxin protein production.  One skilled in the art would be motivated to increase the production/amount of a protein of interest in a recombinant B. subtilis host cell given that is the overall objective in each of the references.  One skilled in the art would have a reasonable expectation of success in deleting or inactivating the protease genes encoding B. subtilis constitutively express araB and inactivate or delete kinA as taught by Masuda et al. given the teachings of therein and the success they demonstrate in increasing the production of a protein of interest in B. subtilis when doing so.  

Applicant’s Response and Examiner’s Rebuttal:
The rejection of claims 18 under 35 U.S.C. 103 as being unpatentable over Yang et al. as evidenced by AddGene plasmid map pHK300PLK and in view of Hu et al. as and Morimoto et al. (JP2011-160686) as applied to claims 1-2, 9, 11 and 19-20 above, and further in view of Masuda et al. (JP2017-079639 – cited on IDS 09/02/20) is traversed.
It is asserted that because Morimoto and Masuda do not teach the expression of any Cry genes coupled with not curing the deficiencies noted above regarding Yang/Addgene and Hu, that the combined references do not meet the limitations of the claim(s). 
The Examiner has considered these arguments but does not find them convincing.  One skilled in the art would be motivated to make additional modifications to the B. subtilis host cell according to Morimoto and Masuda in order to increases the production of any protein of interest.  This is motivation in and of itself.  With regard to not curing the deficiencies of Yang/Addgene and Hu, these are addressed above.


Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. as evidenced by AddGene plasmid map pHK300PLK and in view of Hu et al. as applied to claims 1-2, 9 and 19-20 above, and further in view of Kodama et al. (Advances in Applied Biotechnology, Chapter 8, 2012, pp. 163-176 – cited herein).
The teachings of Yang et al. as evidenced by AddGene plasmid map pHK300PLK and in view of Hu et al. are recited above and incorporated into the instant rejection in their entirety.  
Neither alone or in combination teach wherein said host cell deletes or inactivates the proteases AprE, Bpr, Epr, Mpr, NprB, NprE, Vpr, WprA and AprX. 
Claim 13, Kodama et al. teach the host cell B. subtilis which has been modified so as to increase the production/yield of a protein of interest by deleting proteases which are known to degrade the proteins of interest, wherein said proteases that are deleted are: extracellular proteases AprE, Bpr, Epr, Mpr, NprB, NprE, Vpr, WprA; intracellular protease AprX and membrane bound HtrA and HtrB.  This results in increases protein of interest production in B. subtilis cells for increased production of heterologous proteins in B. subtilis (See Section 2.2.2).  
Therefore it would have been obvious to one skilled in the art prior to the effective filing date of the claimed invention to further manipulate the B. subtilis host cell as taught in the combination of Yang et al. and Hu et al. and to further modify said B. subtilis to delete the 9-11 proteases as taught by Kodama et al. in an effort to increase Cry toxin protein production.  One skilled in the art would be motivated to increase the production/amount of a protein of interest in a recombinant B. subtilis host cell given that is the overall objective in each of the references.  One skilled in the art would have a reasonable expectation of success in deleting or inactivating the protease genes encoding AprE, Bpr, Epr, Mpr, NprB, NprE, Vpr, WprA, AprX given the teachings of Kodama et al. and the success they demonstrate in increasing the production of a protein of interest in B. subtilis when doing so.  

Applicant’s Response and Examiner’s Rebuttal:
	The rejection of claim 13 under 35 U.S.C. 103 as being unpatentable over Yang et al. as evidenced by AddGene plasmid map pHK300PLK and in view of Hu et al. as applied to claims 1-2, 9 and 19-20 above, and further in view of Kodama et al. (Advances in Applied Biotechnology, Chapter 8, 2012, pp. 163-176) is traverse.
It is asserted that because Kodama does not teach the expression of any Cry genes coupled with not curing the deficiencies noted above regarding Yang/Addgene and Hu, that the combined references do not meet the limitations of the claim(s). 
The Examiner has considered these arguments but does not find them convincing.  One skilled in the art would be motivated to make additional modifications to the B. subtilis host cell according to Kodama like deleting proteases known to degrade expressed proteins of interest in order to increases the production of any protein of interest.  This is motivation in and of itself.  With regard to not curing the deficiencies of Yang/Addgene and Hu, these are addressed above.


Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. as evidenced by AddGene plasmid map pHK300PLK and in view of Hu et al. as applied to claims 1-2, 9 and 19-20 above, and further in view of JP4336082 – cited on IDS 09/02/20.
The teachings of Yang et al. as evidenced by AddGene plasmid map pHK300PLK and in view of Hu et al. are recited above and incorporated into the instant rejection in their entirety.  
Neither alone or in combination teach wherein said deletion or inactivation of sigF and/or sigG
JP4336082 teach deletion of SigF and/or SigG results in increased production of heterologous proteins of interest in B. subtilis – See claim 1 and Examples.
Therefore it would have been obvious to one skilled in the art prior to the effective filing date of the claimed invention to further manipulate the B. subtilis host cell as taught in the combination of Yang et al. and Hu et al. and to further modify said B. subtilis to delete the sigF and/or sigG proteins as taught in JP4336082 in an effort to increase Cry toxin protein production.  One skilled in the art would be motivated to increase the production/amount of a protein of interest in a recombinant B. subtilis host cell given that is the overall objective in each of the references.  One skilled in the art would have a reasonable expectation of success in deleting or inactivating the sifF and/or sigG genes given the teachings of JP4336082. and the success they demonstrate in increasing the production of a protein of interest in B. subtilis when doing so.  

Applicant’s Response and Examiner’s Rebuttal:
The rejection of claim 15 under 35 U.S.C. 103 as being unpatentable over Yang et al. as evidenced by AddGene plasmid map pHK300PLK and in view of Hu et al. as applied to claims 1-2, 9 and 19-20 above, and further in view of JP4336082 – cited on IDS 09/02/20) is traversed.
It is asserted that because JP4336082 does not teach the expression of any Cry genes coupled with not curing the deficiencies noted above regarding Yang/Addgene and Hu, that the combined references do not meet the limitations of the claim(s). 
The Examiner has considered these arguments but does not find them convincing.  One skilled in the art would be motivated to make additional modifications to the B. subtilis host cell according to JP4336082 like deleting SigF and SigG resulting in an increase of the production of any protein of interest.  This is motivation in and of itself.  With regard to not curing the deficiencies of Yang/Addgene and Hu, these are addressed above.
	

Conclusion
Claims 1-4, 9, 11, 13, 15, 18-20 are rejected.
Claim 21 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUZANNE M NOAKES whose telephone number is (571)272-2924. The examiner can normally be reached M-F (7-4).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath Rao can be reached on 571-272-0939. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SUZANNE M NOAKES/Primary Examiner, Art Unit 1656                                                                                                                                                                                                        25 October 2022